TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 31, 2013



                                      NO. 03-12-00788-CV


                     Garden Ridge, LP; Garden Ridge Corporation; and
                       Garden Ridge Management, LLC, Appellants

                                                v.

                                    Rightson, LLC, Appellee




        APPEAL FROM 26TH DISTRICT COURT OF WILLIAMSON COUNTY
              BEFORE JUSTICES PURYEAR, ROSE AND GOODWIN
          DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE ROSE




THIS DAY came to be submitted the parties’ joint motion to dismiss the appeal in the above

cause, and the Court having fully considered said motion is of the opinion that same should be

granted. IT IS THEREFORE ordered that said motion is granted and that the appeal is

dismissed. It is FURTHER ordered that the appellants pay all costs relating to this appeal, both

in this Court and the court below, and that this decision be certified below for observance.